Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation of our report dated December 22, 2005, except for Note 2 andNote 11 as to which the date is December 5, 2007, on the financial statements of ADDvantage Technologies Group, Inc. as of September 30, 2005, and for each of the two years in the period ended September 30, 2005, included in this Form 10-K/A Annual Report of ADDvantage Technologies Group, Inc., intoADDvantage Technologies Group, Inc.’s previously filed Registration Statement on Form S-8 (file number 333-110645). /s/
